Citation Nr: 9920641	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right knee, with damage to Muscle 
Group XI, retained foreign bodies and a scar at the posterior 
aspect, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In May 1998, the Board issued a decision which denied an 
increased evaluation for residuals of a shell fragment wound 
to the right knee, with damage to Muscle Group XI, retained 
foreign bodies and a scar at the posterior aspect.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In a November 1998 
order, the Court granted a joint motion for remand, vacating 
the Board's May 1998 decision and remanding the case for 
additional proceedings.  The case was remanded for further 
development, and readjudication.


REMAND

The veteran is seeking an increase for his service-connected 
residuals of a shell fragment wound to the right knee, with 
damage to Muscle Group XI, retained foreign bodies and a scar 
at the posterior aspect.  This disability is presently 
evaluated as 10 percent disabling under  38 U.S.C.A. § 4.73, 
Diagnostic Code 5311 (1998).

The Joint Motion for Remand, as adopted by the Court's Order, 
found that the Board's decision of May 1998 did not contain 
adequate reasons and bases for its conclusion that a higher 
disability evaluation was not in order.  Therefore, the Court 
vacated the Board's decision and remanded the case so that 
the Board could satisfy the duty to assist, and provide 
adequate reasons and bases in light of Esteban v. Brown, 6 
Vet. App. 259 (1994), and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In Esteban, a case involving a facial gunshot wound scar, the 
Court held that when the symptomatology for a service-
connected condition does not duplicate or overlap the 
symptomatology for another condition, then the conditions are 
considered distinct and separate, and are entitled to 
separate ratings for each condition under the appropriate 
diagnostic codes.  Esteban, 6 Vet. App. at 262.  The critical 
element is that none of the symptomatology for one condition 
is duplicative of or overlapping with the symptomatology of 
another condition; that the symptomatology for each condition 
is distinct and separate.  Id.

The record in this case includes reports of VA examinations 
in November 1995 and August 1997, which note that the 
veteran's shell fragment wound residuals include a tender 
scar, as well as other symptomatology associated with 
musculature pathology.  The wound is presently evaluated as 
10 percent disabling under  38 C.F.R. § 4.73, Diagnostic Code 
5311 (1998), to reflect a moderate impairment of Muscle Group 
XI.  While 38 C.F.R. § 4.73 contemplates the presence of scar 
tissue with symptomatology of varying morphology, it does 
not, in the view of the parties to the joint motion, 
contemplate tenderness associated with the scar.   

As noted in the joint remand if the wound scar symptomatology 
is separate and distinct from symptomatology associated with 
the diagnostic code criteria for muscle injury, then the 
disability may be considered for entitlement to a separate 
rating.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998), a separate 10 percent rating is provided for 
superficial scars found to be tender and painful on objective 
demonstration.  In addition to the evaluation already 
assigned under criteria for evaluating muscle injury, it may 
be the case that the evidence warrants the assignment of a 
separate disability evaluation for the scar; but only to the 
extent that the symptoms of the tender scar at the posterior 
aspect of the right knee cause a functional loss which is 
distinct from that attributable to a muscle injury 
disability.  Esteban.  Therefore, the Board is of the opinion 
that additional medical development is necessary prior to an 
appellate decision on the issue of entitlement to an 
increased rating with respect to the issue on appeal.
     
As also noted in the joint motion, the DeLuca Court held that 
when an appellant seeks entitlement to an increased rating 
for a musculoskeletal disability, and there is evidence of 
loss of motion due to pain, then VA must assure that 
examinations adequately portray the functional loss due to 
pain.  DeLuca, 8 Vet. App. at 206.  Moreover, the Court held 
that when a diagnostic code provides for compensation based 
solely upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and the examination 
upon which the rating decisions are based must adequately 
portray the extent of functional loss due to pain on use or 
due to flare-ups.  While VA regulations mandate consideration 
of functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant . . ." 38 C.F.R. § 4.40.  
The Board must consider the veteran's subjective complaints 
concerning pain pursuant to 38 C.F.R. §§ 4.40, 4.45.  In 
light of the recent VA examinations, the Board finds that an 
additional medical evaluation is warranted.

On review of the reports of VA examination in November 1995 
and August 1997, it is clear that the veteran reported 
complaints of pain in the affected right knee area, and that 
the right knee joint evidenced less than full range of 
motion.  See 38 C.F.R. § 4.71, Plate II (1998).  However, 
those reports do not provide adequate information to fully 
evaluate the veteran's claims under the requirements of the 
Court in DeLuca, as discussed above. 

Therefore, to comply with the Court's Order the Board REMANDS 
this case for the following action:

1.  The RO must request the appellant to 
provide the names and addresses of all 
health care providers, private and VA, 
from whom he has obtained medical 
treatment since August 1997.  Efforts to 
obtain these records must be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  Next, the RO should schedule the 
appellant for a comprehensive VA 
examination, specifically to determine 
the extent of the service-connected right 
knee shell fragment wound disability.  
This examination should include special 
orthopedic and neurological evaluations.  
All appropriate x-rays and special 
studies deemed necessary by the examiners 
should be conducted.  The claims folder 
and a copy of this remand must also be 
made available to and reviewed by the 
examining physicians in conjunction with 
each of the requested examinations.  In 
that this examination is to be conducted 
for compensation rather than for 
treatment purposes, each examiner is 
advised to address the functional 
impairment of the appellant's right knee 
disability in connection with the 
criteria set forth by the Schedule for 
Rating Disabilities.  To this end, the 
examiner must address the degree of 
severity and medical findings which 
specifically correspond to the criteria 
listed in the Rating Schedule for the 
affected parts.  The examiner must also 
specifically address whether any shell 
fragment wound scar is objectively tender 
and painful, and if so, describe in 
detail the objective manifestations of 
demonstrable tenderness and pain.

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.  The report of the examination 
should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking an increased rating for the 
service-connected right knee shell 
fragment wound disability with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
the claim must be within the analytical 
framework provided by the Court in 
DeLuca, and it must consider alternative 
diagnostic criteria, other than that 
provided under Diagnostic Code 5311.  
Further, the RO should consider the 
applicability of the Court's decision in 
Esteban, with respect to the appellant's 
entitlement to separate ratings, 
including for the associated scar.  

Should the RO find that the appellant's 
service connected knee disability 
involves arthritis, a determination 
whether a separate rating is in order for 
this condition should also be made within 
the context provided by the General 
Counsel's holding in VAOPGCPREC 23-97.  
Finally, the RO's consideration of 
referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
3.321(b)(1) (1998) must be documented on 
readjudication.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative must be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and/or his representative may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


